UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7852



LEON STEVENSON,

                                            Petitioner - Appellant,

          versus


PHOEBE JOHNSON, Warden of Perry Correctional
Institution; CHARLES M. CONDON, Attorney
General of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-99-2779-2-12)


Submitted:   May 28, 2004                 Decided:   August 13, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Stevenson, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE OF
THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leon Stevenson seeks to appeal* the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of    appealability.     28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court also are debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Stevenson has not made the requisite

showing.

            First,     Stevenson’s    argument    that   his   state    court

convictions violate double jeopardy has been previously rejected by

this court, Stevenson v. Johnson, No. 01-7572 (4th Cir. Mar. 27,

2003) (unpublished) (reversing district court’s grant of habeas



     *
      Stevenson’s notice of appeal was not timely filed. Contrary
to the requirements of Fed. R. Civ. P. 58, however, the district
court never entered its judgment in a separate document.     As a
result, the time limit for noting an appeal never began to run.
See Bankers Trust Co. v. Mallis, 435 U.S. 381, 384-85 (1978). We
accordingly deem the appeal timely.

                                     - 2 -
petition),     and     that   ruling    is     now   the   law     of   the    case.

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16

(1988); United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993).

Second, Stevenson’s claim that he received ineffective assistance

of counsel in his prior appeal to this court fails as he is not

entitled to such representation in a collateral adjudication.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

also deny Stevenson’s motions to proceed in forma pauperis and for

appointment of counsel and dispense with oral argument because the

facts   and   legal     contentions    are     adequately    presented        in   the

materials     before    the   court    and     argument    would    not    aid     the

decisional process.



                                                                          DISMISSED




                                       - 3 -